IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SCOTT A. STANLEY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
         Appellant,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1785

STATE OF FLORIDA,

         Appellee.


_____________________________/

Opinion filed June 30, 2016.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant; Scott A. Stanley, pro se.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

         Scott Stanley appeals his judgment and sentence upon violation of probation,

raising two issues: whether the trial court erred by failing to conduct an

adequate Faretta * inquiry, and whether the trial court erred by failing to renew its


*
    Faretta v. California, 422 U.S. 806 (1975).
offer of counsel before imposing sentence.         Because we agree that the trial

court’s Faretta inquiry was insufficient to demonstrate that Stanley knowingly and

intelligently waived the right to counsel, we do not reach the second issue.

      A defendant “shall not be considered to have waived the assistance of counsel

until the entire process of offering counsel has been completed and a thorough

inquiry has been made into both the accused’s comprehension of that offer and the

accused’s capacity to make a knowing and intelligent waiver.” Fla. R. Crim. P.

3.111(d)(2). In determining whether the waiver is knowing and intelligent, the trial

court must consider “the defendant’s mental condition, age, education, and any other

factor bearing on his capacity to choose self-representation.” White v. State, 21 So.
3d 77, 79 (Fla. 1st DCA 2009).

      Failure by the trial court to ask questions pertaining to the defendant’s

competency to waive counsel requires reversal, even where the trial court has

complied with the requirement to advise the defendant about the advantages and

disadvantages of self-representation. See Cleveland v. State, 87 So. 3d 813, 815

(Fla. 1st DCA 2012) (finding inquiry insufficient where the court “neglected to

inquire into [the defendant’s] competence to make the decision”); Flowers v. State,

976 So. 2d 665, 666 (Fla. 1st DCA 2008) (finding inquiry inadequate where the court

“did advise the defendant of the disadvantages and dangers of self-representation,”

but did not “inquire into the defendant’s age, education, ability to read and write, or

                                          2
any mental or physical conditions.”); Wilson v. State, 724 So. 2d 144, 146 (Fla. 1st

DCA 1998) (finding inquiry insufficient where trial court “advised [the defendant]

against proceeding on his own, and told him that he would have to follow the rules

of evidence and procedure,” but failed to ask questions regarding “Wilson’s age,

ability to write, education, whether he was currently under the influence of drugs or

alcohol, or had ever been diagnosed or treated for any mental illness, whether he had

any physical problems which would hinder self-representation, or whether he had

ever represented himself in a trial before.”).

      Here, the trial court “failed to make any inquiry into the factors which have

come to be recognized as relevant to the determination ‘that the defendant is literate,

competent and understanding, and that he is voluntarily exercising his informed free

will.’” Wilson, 724 So. 2d at 146. For this reason, we REVERSE and REMAND

for further proceedings consistent with this opinion.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.




                                           3